Title: From James Madison to Daniel Clark, 30 September 1803
From: Madison, James
To: Clark, Daniel


Sir.
Department of State Septr. 30th. 1803.
I inclose a letter from Mr. Brown one of the Senators for Kentucky, whence it appears that a Mr. John Quarles a Citizen of Kentucky is, and for some months past has been confined in irons at New Orleans, under the orders of the police, as it would seem at the instigation and from the influence of an individual actuated by a private misunderstanding. On account of the respectable standing of the father of the young man Col. T. Quarles of Kentucky, as well as the particular nature of the case; I request you to interpose in the most suitable manner to procure his release & restitution of his property, which is said to be detained in consequence of his arrest. Col. Quarles intending to send a special messenger with this letter, it would be very acceptable to him to hear, if possible, the effect of your interposition, by his return; otherwise you will be pleased to communicate it to him at Lexington Kentucky. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   Enclosure not found.



   
   Tunstall Quarles (ca. 1770–1855) was a Virginia-born Kentucky lawyer and politician who commanded a company of the state militia during the War of 1812 and served two terms in the U.S. House of Representatives, 1817–20.


